DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted April 12, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending.

Response to Arguments
2.	Applicant argues “the examiner’s understanding of Chen is incorrect,” stating “the ‘binary values set’ in Chen used for indication of the resource pool is transmitted in symbols, but not measured by symbols” (Remarks p. 12). First, the Examiner respectfully notes there does not appear to be any “measuring” functionality either required in the claims (i.e. prior to amendment) and/or described in Applicant’s specification. Instead, this claim language was interpreted by the Examiner as “representing” or “represented by.” Second, the point is moot in view of Applicant’s claim amendment(s). Further, with respect to Applicant’s argument that the “binary values set” are “not transmitted in a PSSCH or a SL-SCH” (Remarks, p. 12), the Examiner respectfully notes that the claim language does not require this feature.
	Applicant argues Zhang`276 and Chen “solve different technical problems,” “achieve different technical effects,” and “there is no obviousness… to incorporate features from Zhang`276 and Chen into the solution of Claim 1 [sic]” (Remarks, p. 12). It appears Applicant is arguing there is no teaching, suggestion, or motivation to combine the references. However, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, both references concern resource allocation, and Zhang`276 teaches functionality advantageous to this effect.
	Applicant’s argument(s) with respect to the newly amended claim language is moot in view the new ground(s) of rejection and/or newly provided explanations set forth below.
 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4.	Claims 1, 6, 11, 16, and all dependent thereon, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant specification fails to adequately describe wherein “the unit of the first value is a multicarrier symbol.”

5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.	Claims 1, 6, 11, 16, and all dependent thereon, are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claims 1, 6, 11, and 16: there is insufficient antecedent basis for the term “the unit” (claim 1, line 11). For purposes of examination, this term is interpreted as “a unit.”

Specification
7.	The listing of references in the specification is not a proper information disclosure statement. Note, for instance, reference to documents at paragraphs [0003], [0004], and [0439] of Applicant’s specification. CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper.” Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
                 
12.	Claims 1-4, 6-9, 11-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0053768 (hereinafter “Chen”), alternatively in view of U.S. Publication No. 2018/0310276 (hereinafter “Zhang`276”), and in further view of either U.S. Publication No. 2019/0068313 (hereinafter “Lyu”) or WO Publication No. 2018072615 (hereinafter Zhang`615)1.
Regarding claims 1, 6, 11, and 16: Chen teaches a first node used for wireless communications, comprising: 
a first receiver, receiving a first signaling and a first signal in a first time-frequency resource pool; wherein the first signaling comprises scheduling information of the first signal (See, e.g., [0006] and [0470]-[0486]; note control information scheduling respective resources of a resource pool), 
the scheduling information comprising one or more of occupied time-domain resources, occupied frequency-domain resources, a Modulation and Coding Scheme (MCS), configuration information of a DMRS, a HARQ process number, a Redundancy Version (RV) or a New Data Indicator (NDI) (See, e.g., [0472]; note also [0155]-[0159] and [0171]); 
the first signal carries a first bit block, the first bit block comprising a positive integer number of binary bits; a first value is used for determining a number of binary bits comprised in the first bit block, and the first value is related to the first time-frequency resource pool; the unit of the first value is a multicarrier symbol (See, e.g., [0474], [0491]-[0506], and [0512]; binary values set using symbols are used for indication).
	To the extent the claimed “scheduling information,” and/or entities comprised therein, are not inherently taught in the system of Chen (or by virtue of the alternative claim language), these features are nevertheless taught in Zhang`276 (See, e.g., [0008]-[0010] and [0116]; note also teaching overlapping those of Chen). Also, to the extent the claimed “bit block” is not inherent to the system of Chen, this feature is nevertheless taught in Zhang`276 (See, e.g., [0042] and [0272]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Zhang`276, such as the indication and/or parameter signaling functionality, within the system of Chen, in order to account for application requirements during resource allocation and/or improve spectral efficiency.
	Chen alternatively modified by Zhang`276 may teach or imply (See, e.g., Chen [0472]), but fails to explicitly state wherein “the first bit block comprises a Transport Block (TB), and the number of binary bit(s) comprised in the first bit block is a Transport Block Size (TBS).” However, this feature is taught by Lyu (See, e.g., [0010]-[0016], [0133]-[0135], and [0158]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Lyu, such as the indication and/or parameter signaling functionality, within the system of Chen alternatively modified by Zhang`276, in order to improve flexibility of TBS determination.
	Alternatively, this feature is taught by Zhang`615 (See, e.g., the abstract, pp. 3-4; note scheduling information determined from first signaling; note also number of bits and/or TBS). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Zhang`615, such as the indication and/or parameter signaling functionality, within the system of Chen alternatively modified by Zhang`276, in order to improve support or functionality for differing transport block size or type.
	The rationale set forth above regarding the node of claim 1 is applicable to the node and methods of claims 6, 11, and 16, respectively.

Regarding claims 2, 7, 12, and 17: Chen alternatively modified by Zhang`276, and either Lyu or Zhang`615, further teaches wherein the first time-frequency resource pool is a candidate time-frequency resource pool among K candidate time-frequency resource pools, K being a positive integer greater than 1; K value sets respectively correspond to the K candidate time-frequency resource pools, any of the K value sets comprising a positive integer number of value(s); a first value set is one of the K value sets that corresponds to the first time-frequency resource pool, the first value being a value in the first value set (See, e.g., Chen [0491]; note also the explanation set forth above regarding claim 1). The motivation for modification set forth above regarding claim 1 is applicable to claim 2.
The rationale set forth above regarding the node of claim 2 is applicable to the node and methods of claims 7, 12, and 17, respectively.

Regarding claims 3, 8, 13, and 18: Chen alternatively modified by Zhang`276, and either Lyu or Zhang`615, further teaches wherein a cast type of the first signal is used for determining the first value; or, a priority of the first signal is used for determining the first value (See, e.g., Chen [0058]-[0060], [0090], and [0498]-[0500]).
The rationale set forth above regarding the node of claim 3 is applicable to the node and methods of claims 8, 13, and 18, respectively.

Regarding claims 4, 9, 14, and 19: Chen alternatively modified by Zhang`276, and either Lyu or Zhang`615, further teaches wherein the first receiver receives a first information block, wherein the first information block indicates the first time-frequency resource pool; or, the first receiver receives a second signaling set and a second signal set in the first time-frequency resource pool, wherein the second signaling set comprises a positive integer number of signaling(s), and the second signal set comprises a positive integer number of signal(s), each signaling in the second signaling set comprising scheduling information of a signal in the second signal set, while each signal in the second signal set carrying the first bit block; or, the first value and a number of frequency-domain resource blocks allocated to the first signal are jointly used for determining a first-type value, wherein the first-type value is used for determining a second-type value, and the second-type value is used for determining the number of the binary bits comprised in the first bit block (See, e.g., Chen [0006] and [0470]-[0486]; also Zhang`276 [0042], [0272]). The motivation for modification set forth above regarding claim 1 is applicable to claim 4.
The rationale set forth above regarding the node of claim 4 is applicable to the node and methods of claims 9, 14, and 19, respectively.

Allowable Subject Matter
13.	Claims 5, 10, 15, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 (a) and (b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS SLOMS/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Both Lyu and Zhang`615 were cited in Applicant’s Information Disclosure Statement submitted June 30, 2022 (see U.S. Publication Cite No. 1 and Foreign Patent Cite No. 1, respectively). Note: a full translation is provided by the Examiner of WO Publication 2018/072615 which is incorporated as the Zhang`615 reference.